McGrath, C. J.
(dissenting.) While I concur in the view that the State cannot barter away the right to condemn property for its own use, I do not regard that question as before us. The Legislature has the undoubted right to grant to or withhold from a township the power of condemnation, and it cannot be said that the power in the present case is being exercised as a delegated power or on behalf of the State. The proceedings are not instituted by or on -behalf of the State, nor is the property being taken for a State road, or a State capítol, prison, or arsenal. The part of the original act exempting cemetery lands from street-opening proceedings was certainly valid. It simply exempted cemetery associations from the operation of the general law empowering municipalities to condemn lands for street purposes. In order to uphold the act of 1893, it is necessary to hold that the right of *605eminent domain is such an essential incident of local government that the Legislature had no power by the original act to restrict its exercise. In Re Opening of First Street, 66 Mich. 42, the city had made a contract agreeing not to open a street across the line of a railroad company, and it was held that such an agreement was an abnegation of the legislative functions of the city, and therefore void. The contract in that case never had any validity. If the exemption in the present case was invalid, the act of 1893 was unnecessary, for the township could have proceeded under the general law. The opening of streets is not the business of the Legislature, no more so than is the condemnation of lands for railway purposes, and the same rule is applicable as if the proceeding here were taken in behalf of a railway company. The Legislature grants the authority in either case. The municipality acts in its discretion, whether in opening or closing a street. The act of 1893 imposes no duty upon the township. It is purely a grant of authority. It is no abdication of sovereignty to make a particular contract which restrains the government from conferring a power which it may grant or withhold, or grant with restrictions upoú its exercise. • Inasmuch as the act of 1893 must be treated as-a grant of authority to the township, to be exercised in. its discretion, and not as the initiative in a proceeding by or on behalf of the State, it is special in its nature and operation, directed at a single corporation, and therefore invalid.
In my opinion, the proceedings should be quashed.